Citation Nr: 1042097	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  04-27 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1958 to September 1962, with additional prior service of 
1 year, 2 months, and 2 days.

This matter is before the Board of Veteran' Appeals (Board) on 
appeal of a rating decision in April 2003 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In June 2010, the Veteran failed to appear at a hearing before 
the Board.  

The claim for a total disability rating for compensation based on 
individual unemployability on an extraschedular basis is REMANDED 
to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The service-connected disabilities of residuals of a left knee 
injury with a total knee arthroplasty, rated as 30 percent 
disabling, of a lumbar spine disability with laminectomy and 
discectomy, rated as 10 percent disabling, and of residuals of a 
fracture of the right fifth finger, rated as noncompensable, 
together have a combined rating of 40 percent, which does not 
meet the minimum percentage standards for a total disability 
rating for compensation based on individual unemployability.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation based 
on individual unemployability on a schedular basis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2010).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following:  (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
the effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

The RO provided the Veteran pre- and post- adjudicatory VCAA 
notice by letters, dated in November 2002 and in August 2007.  
The notice included the type of evidence needed to substantiate 
the claim for a total disability rating for compensation based on 
individual unemployability.  The Veteran was also notified that 
VA would obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical records 
or authorize VA to obtain private medical records on his behalf.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of Dingess 
v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 
1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment).

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice the claim was readjudicated, as 
evidenced by the supplemental statement of the case, dated in 
February 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded the opportunity 
for a personal hearing, but he failed to appear for a hearing 
that was scheduled in June 2010.  



The RO has obtained VA records, including medical reports and 
vocational rehabilitation documents, and records from the Social 
Security Administration.  The Veteran has not identified any 
other pertinent records for the RO to obtain on his behalf.

Further, VA has conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran 
was afforded VA examinations in December 2002, in February 2003, 
and in March 2004.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that no further assistance to the Veteran in developing 
the facts pertinent to the claim is required to comply with the 
duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g., orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.



Where the percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability.  38 C.F.R. 
§ 4.16(b).

In this case, the Veteran's service-connected disabilities 
consist of the following:  residuals of a left knee injury with a 
total knee arthroplasty, which is rated as 30 percent disabling; 
a lumbar spine disability with laminectomy and discectomy, 
associated with the left knee injury, which is rated as 10 
percent disabling; and residuals of a fracture of the right fifth 
finger, which is rated as noncompensable.  

The combined rating is 40 percent, which does not meet the 
threshold minimum percentage standards, i.e., 60 percent, for a 
total disability rating for compensation based on individual 
unemployability under 38 C.F.R. § 4.16(a).


ORDER

A total disability rating for compensation based on individual 
unemployability on a schedular basis is denied.  


REMAND

Where, as here, the schedular percentage requirements for total 
disability rating for compensation based on individual 
unemployability on a schedular basis have not been met, an 
extraschedular rating may be considered when the Veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disability.  38 C.F.R. § 4.16(b).





The evidence in the file shows that the Veteran was last employed 
in 1999, as a self-employed house painter.  On VA examiner in 
December 2002, the VA examiner stated that it would be 
"extremely difficult" for the Veteran to obtain "meaningful 
employment" and that the significant pain from his knee would 
"preclude his ability to be employed in his normal job of a 
house painter."  He added that it would also be "difficult for 
retraining goals due to the amount of narcotic medication" that 
the Veteran required for pain.  

In August 2003, a VA vocational rehabilitation counselor stated 
that the had a serious employment handicap due to significant 
physical limitations from multiple service-connected and 
nonservice-connected disabilities, precluding all but sedentary 
employment.  

VA records in July 2006 show that an orthopedic surgeon stated 
that the Veteran was totally disabled from gainful employment due 
to "spinal affliction," which was permanent.  He reiterated 
that the Veteran was unemployable and noted various low back 
factors that supported his opinion.  

The record shows that the Veteran was scheduled for VA 
examinations in August 2006 and in May 2007, but he failed to 
appear.  In August 2006, the Veteran had suffered a stroke with 
serious permanent residuals, following hip replacement surgery.  
In a rating decision in December 2007, the RO denied higher 
ratings for the service-connected left knee and lumbar spine 
disabilities, which the Veteran did not appeal. 

As there is potential entitlement to an extraschedular rating, 
the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer 
the claim for a total disability rating 
for compensation based on individual 
unemployability to VA's Director of 
Compensation and Pension Service for 
extraschedular consideration. 

2.  After the development is completed, 
adjudicate the claim on an extraschedular 
basis under 38 C.F.R. § 4.16(b).  If the 
benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


